DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al. (US Patent Publ. No. 2019/0167266). 
With respect to claim 12, Patel et al. disclose a tool assembly (surgical stapling instrument 10, fig. 1A, [0034]) comprising a cartridge assembly (staple jaw assembly 104, fig. 1B, [0035]) including a staple cartridge 122 (fig. 1B, [0036]) and an actuation sled (shuttle 130, fig. 1B, [0036]) positioned within the staple cartridge 122, the actuation sled movable from a retracted position to an advanced position to eject staples from the staple cartridge ([0036]); and an anvil assembly (anvil jaw assembly 102, fig. 1B, [0035]) pivotally secured to the cartridge assembly and movable in relation to the cartridge assembly between open and clamped positions ([0035]), the anvil assembly including an anvil body (anvil 106, fig. 3A, [0035]), an anvil cover (Annotated Figure B), and a lockout member 116 (fig. 2, [0039]), the anvil body including an anvil member (Annotated Figure A) having an inner surface (Annotated Figures A and B) defining a plurality of staple deforming pockets (staple deforming pockets 107, fig. 3A, [0042]), an outer surface (Annotated Figures A and B) defining a longitudinal groove (Annotated Figure B), a central 

    PNG
    media_image1.png
    706
    810
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    449
    635
    media_image2.png
    Greyscale

With respect to claim 15, Patel et al. disclose the vertical portion (footer 119) of the lockout member is positioned to engage the actuation sled (shuttle 130) when the actuation sled is in its retracted position (fig. 4).  Patel et al. disclose that the vertical portion of the lockout member is positioned to engage the actuation sled in its retracted position via the drive member 110 (fig. 4, [0043], footer 119 engages drive member 110, and proximal portion 132 of sled engages drive member 110), and therefore the vertical portion of the lockout member is considered to be positioned to engage the actuation sled in its retracted position.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. in view of Kostrzewski et al. (EP 3,205,291).
Patel et al. fail to disclose a dissector tip supported on the anvil body, the dissector tip having a thickness that decreases in the distal direction.
Kostrzewski et al. disclose a tool assembly including an anvil body (anvil assembly 24), and a dissector tip (tissue dissector 30, fig. 2) supported on the anvil body, the dissector tip having a thickness that decreases in the distal direction (the tissue dissector 30 has a tapered configuration, fig. 2, [0025]), to facilitate manipulation of the tool assembly about tissue adjacent a surgical site ([0025]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tool assembly of Patel et al. to include dissector tip supported on the anvil body, the dissector tip having a thickness that decreases in the distal direction as taught by Kostrzewski et al., to facilitate manipulation of the tool assembly about tissue adjacent a surgical site, since Patel et al. discloses that the tool assembly may by modified for use in minimally invasive laparoscopic surgery. 

Allowable Subject Matter
Claims 1-11 and 20 are allowed.
Claims 13, 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 

Patel et al. disclose a surgical stapling device (surgical stapling instrument 10, fig. 1A, [0034]) comprising a handle assembly 12 (fig. 1A), an elongate body 160 (fig. 1A), a drive assembly 101 (fig. 2, [0040]) including a working member 110 having a vertical strut, an upper beam, and a lower beam, and a tool assembly including a cartridge assembly (staple jaw assembly 104, fig. 1B, [0035]) including a staple cartridge 122 (fig. 1B, [0036]) and an actuation sled (shuttle 130, fig. 1B, [0036]) positioned within the staple cartridge 122, the actuation sled movable from a retracted position to an advanced position to eject staples from the staple cartridge ([0036]); and an anvil assembly (anvil jaw assembly 102, fig. 1B, [0035]) pivotally secured to the cartridge assembly and movable in relation to the cartridge assembly between open and clamped positions ([0035]), the anvil assembly including an anvil body (anvil 106, fig. 3A, [0035]), an anvil cover (Annotated Figure B), and a lockout member 116 (fig. 2, [0039]), the anvil body including an anvil member (Annotated Figure A) having an inner surface (Annotated Figures A and B) defining a plurality of staple deforming pockets (staple deforming pockets 107, fig. 3A, [0042]), an outer surface (Annotated Figures A and B) defining a longitudinal groove (Annotated Figure B), a central knife slot (Annotated Figure A, fig. 5, [0042]) extending between the inner and outer surfaces, and a through bore (Annotated Figure A) extending between the inner and outer surfaces, the anvil cover defining a cutout (bypass slot 170, Figs. 3A, 4, [0042]) and being secured to the anvil body to define a 

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 13, Patel et al. disclose a tool assembly (surgical stapling instrument 10, fig. 1A, [0034]) comprising a cartridge assembly (staple jaw assembly 104, fig. 1B, [0035]) including a staple cartridge 122 (fig. 1B, [0036]) and an actuation sled (shuttle 130, fig. 1B, [0036]) positioned within the staple cartridge 122, the actuation sled movable from a retracted position to an advanced position to eject staples from the staple cartridge ([0036]); and an anvil assembly (anvil jaw assembly 102, fig. 1B, [0035]) pivotally secured to the cartridge assembly and movable in relation to the cartridge assembly between open and clamped positions ([0035]), the anvil assembly including an anvil body (anvil 106, fig. 3A, [0035]), an anvil cover (Annotated Figure B), and a lockout member 116 (fig. 2, [0039]), the anvil body including an anvil member (Annotated Figure A) having an inner surface (Annotated Figures A and B) defining a plurality of staple deforming pockets (staple deforming pockets 107, fig. 3A, [0042]), an outer surface (Annotated Figures A and B) defining a longitudinal groove (Annotated Figure B), a central knife slot (Annotated Figure A, fig. 5, [0042]) extending between the inner and outer surfaces, and a through bore (Annotated Figure A) extending between the inner and outer surfaces, the anvil cover defining a cutout (bypass slot 170, Figs. 3A, 4, [0042]) and being secured to the anvil body to define a longitudinal channel (channel 108, fig. 3A, [0040]) within the anvil assembly, the lockout member 116 having a horizontal portion (engagement portion 118, fig. 2, [0042]) and a vertical portion (footer 119, fig. 2, [0042]), wherein the lockout member 116 is movable from a first position (figs. 5 and 6, [0042]) in which the horizontal portion of the lockout member is positioned within the longitudinal channel of the anvil assembly to a second position (fig. 7, [0040], [0045]) in which the horizontal portion of the lockout member is positioned within the cutout of the anvil cover of the anvil assembly.  Patel et al. disclose a biasing member 114 (fig. 2, [0039], [0040]) urging the lockout member 116 towards the second position in which the horizontal portion is positioned within the cutout.  Patel et al. fail to disclose or teach a tool 
With respect to claim 14, the claim depends from claim 13 and would likewise be allowable.
With respect to claim 16, Patel et al. disclose the vertical portion (footer 119) of the lockout member is positioned to engage the actuation sled (shuttle 130) when the actuation sled is in its retracted position (fig. 4).  Patel et al. disclose that the vertical portion of the lockout member is positioned to engage the actuation sled in its retracted position via the drive member 110 (fig. 4, [0043], footer 119 engages drive member 110, and proximal portion 132 of sled engages drive member 110), and therefore the vertical portion of the lockout member is considered to be positioned to engage the actuation sled in its retracted position.  Patel et al. fail to disclose or teach a tool assembly according to claim 15, wherein engagement between the vertical portion of the lockout member and the actuation sled moves the lockout member from the first position to the second position as the anvil and cartridge assemblies moved to the clamped positon.  It would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Patel et al. device to include engagement between the vertical portion of the lockout member and the actuation sled moves the lockout member from the first position to the second position as the anvil and cartridge assemblies moved to the clamped positon, since such a modification to the Patel et al. structure to arrive at the claimed subject matter would have required a reworking of 
 With respect to claims 17 and 18, the claims depend from claim 16 and would likewise be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams et al. (US Patent Publ. No. 2014/0263566) disclose a surgical stapler including an anvil mounted lockout (fig. 6).
CN 103860225 discloses a surgical stapler including a lockout member movable into a cutout to obstruct firing (fig. 3).
EP 2,777,527 discloses a surgical stapler including a cutout in an anvil (fig. 3B).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        5 February 2022